UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6819



ANDREE L. SMITH,

                                             Plaintiff -   Appellant,

          versus


ROBERT F. BARRY, Assistant Public Defender,
Collateral Review Division; CAROL E. CHANCE,
Chief, Collateral Review Division,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-
1602-AMD)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andree L. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andree L. Smith appeals from the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Smith v. Barry, No. CA-98-1602-AMD (D. Md.

May 26, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2